 1
     JANET M. HEROLD, Regional Solicitor
 2   BORIS ORLOV, Senior Trial Attorney (CA #223532)
     KATHERINE E. CAMERON, Trial Attorney (WA #41777)
 3
     UNITED STATES DEPARTMENT OF LABOR
 4   Office of the Solicitor
     300 Fifth Avenue, Suite 1120
 5   Seattle, WA 98104
     Tel: (206) 757-6760
 6   Fax: (206) 757-6761
     Email: cameron.katherine.e@dol.gov
 7   Attorneys for Eugene Scalia, Secretary,
     United States Department of Labor
 8

 9

10
                               UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13   EUGENE SCALIA, Secretary of Labor,         Case No. 3:17-cv-06624 RS-SK
     UNITED STATES DEPARTMENT OF
14   LABOR,                                     STIPULATION TO MODIFY CASE
                                                SCHEDULE
15               Plaintiff,
                                                >$602',),('%<7+(&2857@
16         v.
                                                Complaint Filed: November 16, 2017
17   TFORCE FINAL MILE WEST LLC, a              Trial Date:      August 24, 2020
     Delaware company; and ON COURIER 365,
18   INC., a California corporation,
19               Defendants.
20

21

22

23

24

25

26

27

28

                                                1                    Case No. 3:17-cv-06624 RS-SK
                               STIPULATION TO MODIFY CASE SCHEDULE
 1          Plaintiff EUGENE SCALIA, Secretary of Labor, UNITED STATES DEPARTMENT OF
 2   LABOR (“Plaintiff”) and Defendant TFORCE FINAL MILE WEST LLC (“TForce”) (collectively,

 3   “the Parties”), submit this stipulated request for the Court to modify the schedule for good cause

 4   under Rule 16(b)(4). Good cause to modify the case schedule exists, for the following reasons:

 5          1.       On November 16, 2017, Plaintiff initiated this lawsuit by filing a complaint in this

 6   Court. ECF 1.

 7          2.       On March 22, 2018, the Court entered a Scheduling Order, following the initial
     Case Management Conference. ECF 40. The Order set trial for October 21, 2019. Id.
 8
            3.       On October 7, 2019, the Court entered the operative Scheduling Order following
 9
     the Parties’ stipulation to modify the case schedule. ECF 77.
10
            4.       On February 26, 2020, the Court modified pretrial and discovery deadlines while
11
     keeping the trial date the same following the Parties’ stipulation to modify the case schedule.
12
     ECF 100.
13
            5.       Plaintiff and Defendant On Courier 365, Inc., reached a settlement and this court
14
     entered a consent judgment on February 26, 2020. ECF. 102.
15
            6.       The Parties have been diligently conducting discovery including bringing several
16
     discovery disputes to the court for resolution.
17
            7.       The Parties’ discovery has been impacted by events beyond their control and
18
     requires more time to complete. First, discovery has been slowed because of a delay by third-
19   party Google, Inc. in producing complete delivery data due to the unavailability of the individual
20   who has access to the data. The new data from Google, Inc., produced yesterday, is voluminous
21   and requires in-depth analysis. Expert witnesses will not have adequate time to analyze the data
22   before the current deadline for expert disclosures (i.e., next Monday, March 23). Second,
23   Defendant’s ESI vendor, Epiq, was subject to a cyber-attack on March 2, 2020 that forced it to
24   shut down ESI access and services to its clients nationwide, including TForce. To date, TForce’s
25   access to the ESI review platform hosted by Epiq has not been fully restored. This has slowed the

26   processing and production of documents, and it has delayed at least one deposition that was

27   originally scheduled for last week in Charlotte, North Carolina. Third, on March 16, 2020, the

28   Court issued an order (ECF 107) modifying Magistrate Judge Kim’s discovery order regarding

                                                        2                     Case No. 3:17-cv-06624 RS-SK
                                  STIPULATION TO MODIFY CASE SCHEDULE
 1   the Secretary’s identification of driver-witnesses for deposition. The discovery order may give
 2   rise to discovery and depositions that the Parties need to complete, along with several other

 3   depositions, before discovery closes. Finally, recent events related to the coronavirus, including

 4   significant limitations on travel and movement nationwide and the March 16, 2020 “shelter in

 5   place” order in Northern California, has made scheduling depositions, preparing witnesses for

 6   deposition, and securing attendance of witnesses insurmountably difficult in the short term before

 7   discovery closes. Thus, the Parties wish to continue the trial and pre-trial dates accordingly.
            NOW, THEREFORE, the Parties hereby stipulate and request that the Court modify the
 8
     schedule to reflect the following dates:
 9
                a. Case Management Conference currently set for May 21, 2020, will be continued to
10
                                                    $XJXVW&DVH0DQDJHPHQW6WDWHPHQW
                   a date convenient for the Court.
11                                                  GXH$XJXVW
                b. On or before August 14, 2020, the parties shall designate experts.
12
                c. On or before September 16, 2020, the parties shall designate their supplemental and
13
                    rebuttal experts.
14
                d. On or before October 16, 2020, the Parties shall complete all non-expert discovery.
15
                e. On or before October 16, 2020, the parties shall complete all discovery of expert
16
                    witnesses.
17                                                                            
                f. All pretrial motions shall be heard no later than December 18, 2020, or as soon
18                  thereafter as the Court is available.
19              g. The final pretrial conference shall be held on February 3, 2021, or as soon
20                  thereafter as the Court is available.
21              h. Trial shall commence on a date set by the Court on or after February 22, 2021, or
22                  as soon thereafter as the Court is available.
23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25           3/18/2020
     DATED: __________________                     _________________________________
                                                   RICHARD SEEBORG
26                                                 United States District Judge
27

28   Respectfully submitted,

                                                        3                     Case No. 3:17-cv-06624 RS-SK
                                  STIPULATION TO MODIFY CASE SCHEDULE
         Case 3:17-cv-06624-RS Document 108 Filed 03/17/20 Page 4 of 4



 1   DATE: March 17, 2020
 2

 3

 4   s/ Boris Orlov                                            s/ Brian Berry
     BORIS ORLOV                                               BRIAN D. BERRY
 5   U.S. Department of Labor                                  Ogletree Deakins Nash Smoak
                                                               & Stewart, P.C.
 6   Attorneys for the
     Secretary of Labor                                        Attorney for Defendant
 7                                                             TForce Final Mile West, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4                    Case No. 3:17-cv-06624 RS-SK
                                STIPULATION TO MODIFY CASE SCHEDULE
